SEILER, Presiding Judge
(concurring in result).
Although I concur in the result reached on the facts in the principal opinion, I am doubtful about the standard of ineffective assistance of counsel resting on whether the trial has been reduced to a mockery or a farce, if that is what the reference to the cited cases in the final paragraph means. According to Webster’s International Dictionary, 2nd Ed., Unabridged, mockery means “That which is ridiculously or impudently unsuitable” and farce means “Ridiculous or empty show”. Both definitions use the word ridiculous. Ridiculous, according to the same authority, means “Unworthy of serious consideration; highly *606absurd or amusing”. Synonyms are “ludicrous, preposterous, absurd”. While all would agree that if a defendant’s trial has been a mockery or a farce, he would be entitled to a new trial, I doubt if a defendant has to show anything this extreme before he can establish ineffective assistance of counsel. Rather, as pointed out in Brubaker v. Dickson (C.C.A. 9) 310 F.2d 30, 37, while due process does not require “ ‘errorless counsel, and not counsel judged ineffective by hindsight, [it does require] * * * counsel reasonably likely to render and• rendering reasonably effective assistance.’ ” This in my opinion is a much more realistic standard by which to judge a claim of ineffective assistance of counsel. See also Kott v. Green (D.C.N.D. Ohio, W. D.) 303 F.Supp. 821, 822, where it is said: “ * * * Every criminal accused who desires counsel should be entitled to expect his lawyer to perform at least as well as any attorney with ordinary training in the legal profession, and to exercise the usual amount of skill and judgment exhibited by an attorney conscientiously seeking to protect his client’s interests. To hold that criminal defendants are not entitled to this normal level of representation would be to undercut the policies behind Gideon v. Wainwright and its progeny.”